 



Exhibit 10.56
FIRST AMENDMENT TO LEASE

I.   PARTIES AND DATE.        This First Amendment to Lease (the “Amendment”)
dated January 30, 2006, is by and between THE IRVINE COMPANY LLC, a Delaware
limited liability company, formerly The Irvine Company, a Delaware corporation
(“Landlord”), and MOLECULAR DEVICES CORPORATION, a Delaware corporation
(“Tenant).   II.   RECITALS        On May 28, 2002, Landlord and Tenant entered
into a lease (“Lease”) for space in a building located at 1312 Crossman Avenue,
Sunnyvale, California (“Premises”).
Landlord and Tenant each desire to modify the Lease to extend the Lease Term, to
adjust the Basic Rent, and to make such other modifications as are set forth in
“III. MODIFICATIONS” next below.   III.   MODIFICATIONS

  A.   Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

  1.   Item 5 is hereby deleted in its entirety and substituted therefore shall
be the following:          “5. Lease Term: The Term of this Lease shall expire
at midnight on February 28, 2013.”     2.   Item 6 is hereby amended by adding
the following:         “Commencing November 1, 2007, the Basic Rent shall be
Fifty Nine Thousand Nine Hundred Ninety-Four Dollars ($59,994.00) per month,
based on $1.10 per rentable square foot.         Commencing November 1. 2008,
the Basic Rent shall be Sixty Two Thousand One Hundred Seventy-Six Dollars
($62,176.00) per month, based on $1.14 per rentable square foot.        
Commencing November 1, 2009, the Basic Rent shall be Sixty Four Thousand Nine
Hundred Three Dollars ($64,903.00) per month, based on $1.19 per rentable square
foot.         Commencing November 1, 2010, the Basic Rent shall be Sixty Seven
Thousand Six Hundred Thirty Dollars ($67,630.00) per month, based on $1.24 per
rentable square foot.         Commencing November 1, 2011, the Basic Rent shall
be Seventy Thousand Three Hundred Fifty-Seven Dollars ($70,357.00) per month,
based on $1.29 per rentable square foot.         Commencing November 1, 2012,
the Basic Rent shall be Seventy Three Thousand Eighty-Four Dollars ($73,084.00)
per month, based on $1.34 per rentable square foot.

 



--------------------------------------------------------------------------------



 



  3.   Item 12 is hereby amended by deleting Landlord’s address for payments and
notices and substituted therefore shall be the following:         “LANDLORD    
    THE IRVINE COMPANY LLC 550 Newport Center Drive Newport Beach, CA 92660
Attn: Senior Vice President, Operations Irvine Office Properties         With a
copy of notices to:         THE IRVINE COMPANY LLC 550 Newport Center Drive
Newport Beach, CA 92660 Attn: Vice President, Operations Irvine Office
Properties, Technology Portfolio”

  B.   Right to Extend the Lease. The Provisions of Section 3.2 of the Lease
entitled “Right to Extend this Lease” shall remain in full force and effect and
exercisable by Tenant during the Term of the Lease as extended by this
Amendment, except that the reference in the second (2nd) sentence of the first
(1st) paragraph to “not less than six (6) months or more than nine (9) months”
is hereby revised to “not less than nine (9) months or more than twelve
(12) months”.     C.   Late Payments. The reference to “Two Hundred Fifty
Dollars ($250.00)” in Section 14.3(a) of the Lease is hereby amended to “One
Hundred Dollars ($100.00).”     D.   Maintenance and Repair. Sections 7.1 and
7.2 of the Lease are hereby amended to provide that Landlord’s obligation to
provide service, maintenance and repair to air conditioning, heating and
ventilating equipment servicing the Premises shall not apply to supplemental
HVAC system(s), if any, installed by Tenant and servicing only the Premises, and
that Landlord shall maintain in good repair, as a “Project Cost”, all Building
exterior glass.     E.   Waiver of Jury Trial. Section 14.7 of the Lease is
hereby deleted in its entirety and substituted therefore shall be the following:
        SECTION 14.7. WAIVER OF JURY TRIAL/ JUDICIAL REFERENCE

  (a)   LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD
THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY,
AND, TO THE EXTENT ENFORCEABLE UNDER CALIFORNIA LAW, EACH PARTY DOES HEREBY
EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM OF

 



--------------------------------------------------------------------------------



 



      INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND RELEASE OF ALL RIGHTS TO A
JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER PROVISION,
COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.

  (b)   IN THE EVENT THAT THE JURY WAIVER PROVISIONS OF SECTIONS 14.7(a) ARE NOT
ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF THIS SECTION 14.7(b)
SHALL APPLY. IT IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE UPON A
MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING OUT OF
THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND
EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR
FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT, ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE
OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARY
OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638-645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE
COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH PROCEEDING SHALL
ULTIMATELY BE BORNE IN ACCORDANCE WITH SECTION 14.6 ABOVE. THE VENUE OF THE
PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED. WITHIN TEN
(10) DAYS OF RECEIPT BY ANY PARTY OF A WRITTEN REQUEST TO RESOLVE ANY DISPUTE OR
CONTROVERSY PURSUANT TO THIS SECTION 14.7(b), THE PARTIES SHALL AGREE UPON A
SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF FACT OR LAW, AND REPORT A
FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE REFEREE SECTIONS. IF THE
PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH TEN (10) DAY PERIOD, THEN
ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY IN WHICH THE PREMISES ARE
LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE UNDER CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 638 AND 640, AS SAME MAY BE AMENDED OF ANY SUCCESSOR
STATUTE(S) THERETO. IF THE REFEREE IS APPOINTED BY THE COURT, THE REFEREE SHALL
BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL EXPERIENCE IN THE
RELEVANT MATTERS TO BE

 



--------------------------------------------------------------------------------



 



      DETERMINED, FROM JAMS/ENDISPUTE, INC., THE AMERICAN ARBITRATION
ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY. THE PROPOSED REFEREE MAY BE
CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS LISTED IN SECTION 641 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AS SAME MAY BE AMENDED OR ANY SUCCESSOR
STATUTE(S) THERETO. THE REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES OF
FACT AND LAW AND REPORT HIS OR HER DECISION ON SUCH ISSUES, AND TO ISSUE ALL
RECOGNIZED REMEDIES AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE OF ACTION THAT
IS BEFORE THE REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND COSTS IN
ACCORDANCE WITH CALIFORNIA LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE THE POWER
TO AWARD PUNITIVE DAMAGES, NOR ANY OTHER DAMAGES WHICH ARE NOT PERMITTED BY THE
EXPRESS PROVISIONS OF THIS LEASE, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO
RECOVER ANY SUCH DAMAGES. THE PARTIES SHALL BE ENTITLED TO CONDUCT ALL DISCOVERY
AS PROVIDED IN THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE REFEREE SHALL
OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY
TRIAL COURT JUDGE, WITH RIGHTS TO REGULATE DISCOVERY AND TO ISSUE AND ENFORCE
SUBPOENAS, PROTECTIVE ORDERS AND OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER
CALIFORNIA LAW. THE REFERENCE PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH
CALIFORNIA LAW (INCLUDING THE RULES OF EVIDENCE), AND IN ALL REGARDS, THE
REFEREE SHALL FOLLOW CALIFORNIA LAW APPLICABLE AT THE TIME OF THE REFERENCE
PROCEEDING. IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST STAND AS THE
DECISION OF THE COURT, AND UPON THE FILING OF THE STATEMENT OF DECISION WITH THE
CLERK OF THE COURT, OR WITH THE JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE
ENTERED THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.
THE PARTIES SHALL PROMPTLY AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE
REFEREE, AND SHALL PERFORM SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND
EXPEDITIOUS RESOLUTION OF THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE
TERMS OF THIS SECTION 14.7(b). TO THE EXTENT THAT NO PENDING LAWSUIT HAS BEEN
FILED TO OBTAIN THE APPOINTMENT OF A REFEREE, ANY PARTY, AFTER THE ISSUANCE OF
THE DECISION OF THE REFEREE, MAY APPLY TO THE COURT OF THE COUNTY IN WHICH THE
PREMISES ARE LOCATED FOR CONFIRMATION BY THE COURT OF THE DECISION OF THE
REFEREE IN THE SAME MANNER AS A PETITION FOR CONFIRMATION OF AN ARBITRATION
AWARD PURSUANT TO CODE OF CIVIL

 



--------------------------------------------------------------------------------



 



      PROCEDURE SECTION 1285 ET SEQ. (AS SAME MAY BE AMENDED OR ANY SUCCESSOR
STATUTE(S) THERETO).

  F.   Acceptance of Premises. Tenant acknowledges that the lease of the
Premises pursuant to this Amendment shall be on an “as-is” basis without further
obligation on Landlord’s part as to improvements whatsoever.

IV. GENERAL

  A.   Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.     B.   Entire
Agreement. This Amendment embodies the entire understanding between Landlord and
Tenant with respect to the modifications set forth in “III. MODIFICATIONS” above
and can be changed only by a writing signed by Landlord and Tenant.     C.  
Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.    
D.   Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in the Amendment.     E.  
Corporate and Partnership Authority. If Tenant is a corporation or partnership,
or is comprised of either or both of them, each individual executing this
Amendment for the corporation or partnership represents that he or she is duly
authorized to execute and deliver this Amendment on behalf of the corporation or
partnership and that this Amendment is binding upon the corporation or
partnership in accordance with its terms.     F.   Attorneys’ Fees. The
provisions of the Lease respecting payment of attorneys’ fees shall also apply
to this Amendment.

V. EXECUTION
Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

          LANDLORD:   TENANT:
 
        THE IRVINE COMPANY LLC
CORPORATION
A Delaware limited liability company   MOLECULAR DEVICES CORPORATION
By:
  /s/ Steven M Case   By: /s/ Tim Harkness
 
  Steven M Case         Tim Harkness
 
  Senior Vice President Leasing,         Chief Financial Officer and Senior Vice
 
  Office Properties         President Finance and Operations
 
       
By:
  /s/ Christopher J. Pompa    
 
  Christopher J. Pompa
   
 
  Vice President Operations,    
 
  Office Properties    

 